724 S.E.2d 515 (2012)
Victoria Klotz GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, Penn National Holding Corporation, Pennsylvania National Mutual Casualty Insurance Company, Carolina Home Exteriors, L.L.C., and Donald Joseph McKinnon.
No. 103A12.
Supreme Court of North Carolina.
April 12, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendants (Penn National Security Ins. Co., Penn National Holding Corp. and Penn National Mutual Casualty Ins. Co.) on the 13th of March 2012 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).